                                                          Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 1 of 7



                                                   1   VENABLE LLP
                                                       Amit Rana (SBN 291912)
                                                   2     Arana@venable.com
                                                       101 California Street, Suite 3800
                                                   3   San Francisco, CA 94111
                                                       Telephone:     415.653.3750
                                                   4   Facsimile:     415.653.3755
                                                   5   Attorneys for Plaintiff
                                                       OLYMPIC MEDIA, LLC
                                                   6

                                                   7

                                                   8                                UNITED STATES DISTRICT COURT
                                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                                  10

                                                  11   OLYMPIC MEDIA, LLC, a Virginia limited      Case No.
                                                       liability company,
                                                  12
                                                                      Plaintiff,
              101 CALIFORNIA STREET, SUITE 3800




                                                  13                                               PLAINTIFF OLYMPIC MEDIA LLC’S
                    SAN FRANCISCO, CA 94111




                                                              v.                                   COMPLAINT
VENABLE LLP




                                                  14
                         415.653.3750




                                                       ITERABLE, INC., a Delaware corporation,
                                                  15                                               DEMAND FOR JURY TRIAL
                                                                      Defendant.
                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                               COMPLAINT
                                                          Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 2 of 7



                                                   1      Olympic Media, LLC (“Olympic”) hereby files this complaint against Iterable, Inc. (“Iterable”)
                                                   2   and alleges as follows:
                                                   3                                      I.         INTRODUCTION
                                                   4            1.    Olympic is a direct response advertising agency that provides high-quality content
                                                   5   and digital assets—from copywriting and advertising creative to cutting-edge texting and
                                                   6   marketing automation—to engage the audiences of nationally known, top-tier brands. Olympic
                                                   7   leads the digital advertising and fundraising efforts for some of the most notable political
                                                   8   campaigns and political advocacy groups in the nation, deploying email and text messaging to
                                                   9   targeted audiences.
                                                  10            2.     Iterable is a software-as-a-service marketing automation platform that enables the
                                                  11   personalization and deployment of email, push notifications, and text messages to its customers’
                                                  12   subscribers.
              101 CALIFORNIA STREET, SUITE 3800




                                                  13            3.    Olympic entered into an agreement with Defendant Iterable for email and text
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   message marketing services in December 2019. As a result of technical and account management
                         415.653.3750




                                                  15   shortcomings, Iterable consistently failed to properly calculate Olympic’s subscription usage and
                                                  16   failed to provide accurate bills to Olympic. When Iterable’s increasing demands for hundreds of
                                                  17   thousands of dollars were not met, it improperly cut all services to Olympic in an attempt to extort
                                                  18   a new, multi-million dollar contract. This action seeks recovery of the damages incurred by
                                                  19   Olympic as a result of Iterable’s sudden and improper termination of services in breach of the
                                                  20   parties’ agreement.
                                                  21                                           II.     PARTIES
                                                  22            4.    Plaintiff Olympic Media, LLC is a Virginia limited liability company with its
                                                  23   principal place of business located at 2402 Potomac Avenue, Unit 102, Alexandria, Virginia
                                                  24   22301.
                                                  25            5.    Defendant Iterable, Inc. is a Delaware corporation with its principal place of
                                                  26   business located at 71 Stevenson Street, Suite 300, San Francisco, California 94105.
                                                  27                               III.    JURISDICTION AND VENUE
                                                  28            6.    This action is between citizens of different states; plaintiff Olympic is a citizen of

                                                                                                         1
                                                                                                     COMPLAINT
        Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 3 of 7



 1   Puerto Rico based on the residence of its member, and defendant Iterable is a citizen of California.
 2   The amount in controversy, without interest and costs, exceeds $75,000. This Court therefore has
 3   diversity subject matter jurisdiction, pursuant to 28 U.S.C. § 1332, over Olympic’s claims for
 4   breach of contract and breach of the implied covenant of good faith and fair dealing.
 5          7.      This Court has personal jurisdiction over Iterable because it has substantial contacts
 6   with and transacts substantial business in the State of California and in this District. In addition,
 7   Iterable consented to personal jurisdiction in this District in the Master Services Agreement
 8   between Iterable and Olympic, which provides that “[a]ll disputes under this Agreement will be
 9   brought in the state courts and the federal courts located in San Francisco, California, and the
10   Parties hereby consent to the personal jurisdiction and venue of these courts.”
11          8.      Venue is proper in this District for the same reason; i.e., because the Master
12   Services Agreement provides that “[a]ll disputes under this Agreement will be brought in the state
13   courts and the federal courts located in San Francisco, California, and the Parties hereby consent
14   to the personal jurisdiction and venue of these courts.”
15          9.      Venue is also proper in this District under 28 U.S.C. § 1391(b)(2) because Iterable
16   resides in this District and because a substantial part of the events or omissions giving rise to the
17   claims occurred in this District.
18                                   IV.    STATEMENT OF FACTS
19          A.      The Master Services Agreement
20          10.     On or about December 25, 2019, Olympic and Iterable entered into a Master
21   Services Agreement (“MSA”) pursuant to which Olympic engaged Iterable’s marketing
22   automation platform and services. The MSA became effective upon the execution of an Enterprise
23   Sales Order Form (the “Order,” and together with the MSA, the “Agreement”) that incorporated
24   the MSA and set forth additional terms and conditions.
25          11.     Under the terms of the Agreement, which had been negotiated in consideration of
26   Olympic’s recent growth, Olympic paid a monthly fee of $13,079 for a subscription package that
27   included the annual deployment of up to 135 million emails and 7.5 million text messages. Per
28   the Agreement, usage was to be calculated at the end of each 30-day cycle and “overage fees” were

                                                        2
                                                  COMPLAINT
        Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 4 of 7



 1   to be invoiced monthly—at a rate of $0.40 per 1,000 emails and $0.0050 per SMS text message—
 2   if Olympic exceeded the foregoing subscription caps.
 3          12.     Olympic has made all monthly payments on a timely basis.
 4          B.      Iterable System Errors Result in Billing Inaccuracies and Improper
                    Reporting of Overages
 5
            13.     Throughout the duration of the parties’ relationship, Iterable experienced multiple
 6
     accounting system errors, which resulted in billing inaccuracies and incorrect tracking of
 7
     Olympic’s subscription usage.
 8
            14.     On several occasions, Iterable’s Customer Success Manager, Gina Garechana,
 9
     confirmed that Iterable was unable to regularly keep track of Olympic’s usage and, thus, could not
10
     help mitigate any overage fees. For example, on or about January 30, 2020, Ms. Garechana
11
     informed Olympic of a finance error, due to which email usage had been incorrectly charged, and
12
     issued a corrected invoice, which Olympic timely paid.
13
            15.     On or about June 9, 2020, Iterable first informed Olympic of “significant” usage
14
     overages under the Agreement. In order to offset the purported “overage” fees, Ms. Garechana
15
     recommended an early renewal of the Agreement, which was set to expire and automatically renew
16
     in September 2020. In reliance on Iterable’s (incorrect) accounting and record keeping, Olympic
17
     agreed to negotiate an early renewal of the Agreement.
18
            16.     During the parties’ negotiations of a new contract, additional accounting and
19
     tracking errors by Iterable came to light. For example, on or about June 18, 2020, Iterable informed
20
     Olympic that, although text message overages amounting to over $120,000 had begun incurring
21
     months previously, Iterable failed to invoice such overage fees monthly with Olympic’s normal
22
     billing cycle—as required under the Agreement—due to accounting system errors.
23
            17.      The following day, June 19, 2020, during a Zoom meeting, Iterable for the first
24
     time reported that overage fees for services many months ago were actually much higher than
25
     previously reported, totaling approximately $260,000.
26
            18.     Iterable’s Corporate Controller followed up on or about June 22, 2020, explaining
27
     that a system error had caused Iterable’s failure to generate overage billings, and provided an
28
     invoice of missed billings totaling $275,468.51.
                                                        3
                                                  COMPLAINT
        Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 5 of 7



 1          C.      Iterable Leverages Alleged Overage Fees and Suspension of Services to
                    Extort Multi-Million Dollar Contract
 2
            19.     Iterable was unable to accurately account for, track, and bill the overage fee
 3
     calculations throughout the month of June 2020. And on June 27, 2020, Iterable used its own
 4
     inaccurate bookkeeping as pretext for unexpectedly terminating Olympic’s text messaging
 5
     services, in breach of the Agreement.
 6
            20.     Iterable was aware that it was an especially critical time for the re-election efforts
 7
     of Olympic’s political campaign and advocacy group clients. Iterable, thus, leveraged its improper
 8
     service withdrawal to extract as much fees as possible in a new contract with Olympic. Under the
 9
     Agreement, Olympic had been paying approximately $13,000 per month in subscription fees, but
10
     on June 30, 2020, Iterable offered four proposals for a new contract ranging between $4.8 million
11
     and $8.7 million per year (representing increases of between 31 and 56 times what Olympic had
12
     been paying on a monthly basis).
13
            21.     Iterable’s efforts to rewrite a contract that turned out to be a bad business deal were
14
     confirmed when Iterable’s CEO admitted that, even after the payment of allegedly owed overage
15
     fees, Iterable will have lost money on its contract with Olympic due to Iterable’s own separate
16
     contracts with other third-party vendors. In other words, because Iterable struck unprofitable
17
     agreements with third parties, it would still lose money on its deal with Olympic despite the
18
     purported overage fees associated with Olympic’s text messaging and emailing usage.
19
            22.     On or about July 21, 2020, Iterable demanded immediate payment in full of an
20
     allegedly outstanding balance that included $326,071.24 in purported overage fees. Iterable told
21
     Olympic that, if Olympic didn’t agree to the overage fees, which were based on Iterable’s own
22
     accounting systems that have been mired in inaccuracies for the duration of the business
23
     relationship, then Iterable would completely suspend all services to Olympic during the critical
24
     period for Olympics largest clients.
25
            23.     Three days later, on July 24, 2020, Iterable terminated Olympic’s email services,
26
     in breach of the Agreement.
27
            24.     Olympic has incurred, and continues to incur daily, substantial monetary and other
28
     damages as a result of Iterable’s sudden termination of services. Among other things, as a result
                                                        4
                                                  COMPLAINT
        Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 6 of 7



 1   of Iterable’s actions, Olympic has lost and continues to lose approximately $17,000 to $20,000 in
 2   revenue daily.
 3          25.       Additionally, Olympic has expended in excess of $250,000 on temporary marketing
 4   service solutions while scrambling to find a new vendor.
 5                                         FIRST CLAIM FOR RELIEF
 6                                               (Breach of Contract)
 7          26.       Olympic repeats and incorporates by reference all of the above allegations.
 8          27.       Olympic and Iterable entered into a valid and enforceable contract; i.e., the
 9   Agreement.
10          28.       Olympic fully performed all of its obligations under the Agreement.
11          29.       Iterable materially breached the Agreement, as described above, by, among other
12   things, improperly terminating Olympic’s services.
13          30.       As a direct and proximate cause of Iterable’s breaches, Olympic has suffered
14   monetary and other damages in an amount to be determined at trial, but in no event less than
15   $850,000.
16                                        SECOND CLAIM FOR RELIEF
17                        (Breach of Implied Covenant of Good Faith and Fair Dealing)
18          31.       Olympic repeats and incorporates by reference all of the above allegations.
19          32.       Under California law, every contract contains an implied covenant of good faith
20   and fair dealing, which prevents contracting parties from unfairly frustrating the other party’s
21   enjoyment of rights under the contract.
22          33.       Olympic and Iterable entered into a valid and enforceable contract; i.e., the
23   Agreement.
24          34.       Olympic fully performed all of its obligations under the Agreement.
25          35.       Despite Olympic’s performance, Iterable materially and in bad faith breached the
26   Agreement, as described above, by, among other things, improperly terminating Olympic’s
27   services.
28          36.       Iterable’s material breaches, as described above, frustrated and unfairly interfered

                                                         5
                                                   COMPLAINT
        Case 4:20-cv-05616-PJH Document 1 Filed 08/12/20 Page 7 of 7



 1   with Olympic’s right to receive the benefits of the Agreement.
 2           37.     Iterable’s conduct constitutes a breach of the implied covenant of good faith and
 3   fair dealing, and has caused Olympic monetary and other damages in an amount to be determined
 4   at trial, but in no event less than $850,000.
 5                                              PRAYER FOR RELIEF
 6       WHEREFORE, Olympic prays for judgment from this Court as follows:
 7           a.      That the Court award damages to Olympic, including interest, in an amount to be
 8   determined at trial, but in no event less than $850,000;
 9           b.      That the Court award to Olympic its attorneys’ fees and costs of suit; and
10           c.      That the Court grant such other relief as it deems just and proper.
11                                          DEMAND FOR JURY TRIAL
12           Plaintiff Olympic hereby demands trial by jury for all causes of action, claims or issues in
13   this action that are triable as a matter of right to a jury.
14

15    Dated: August 12, 2020                                   VENABLE LLP
16
                                                                    /s/ Amit Rana
17                                                      By:         AMIT RANA
18                                                             Attorneys for Plaintiff
                                                               OLYMPIC MEDIA, LLC
19

20

21

22

23

24

25

26

27

28

                                                           6
                                                     COMPLAINT
